Citation Nr: 0306075	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  02-02 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.





ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to November 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the RO.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment, including difficulty 
establishing and maintaining effective work, social, and 
family relationships.  

3.  The service-connected PTSD, his ability to follow and 
secure substantially gainful employment is significantly 
impaired.





CONCLUSIONS OF LAW

1.  The criteria the assignment of a 70 percent rating, but 
not more, for the service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. Part 4, 
§§ 4.7, 4.130 including Diagnostic Code 9411 (2002).  

2.  The criteria for a total disability rating based on 
individual unemployability due to the service-connected PTSD 
have been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 2000 letter, Mr. Duane Brokenbek, MSW reported 
that the veteran had participated in individual and group 
counseling with the VA since 1994.  Specifically, the veteran 
received treatment for sleep disturbance, survivor guilt, 
fear of losing control, social isolation, and difficulty with 
anger management and appropriate behavior.  

Mr. Brokenbek also stated that the veteran had recently been 
assigned a Global Assessment of Functioning (GAF) score of 58 
outside of the VA, but felt that this number was conservative 
and misleading.

In August 2000, the veteran underwent a VA examination.  He 
reported that his symptoms of PTSD had been significantly 
worse since he was in a motorcycle accident that limited his 
activities.  In this regard, the veteran stated that he rode 
his motorcycle as a stress reliever.  

At the time of the examination, the veteran had been married 
since 1975 and had an adult daughter and grandchild, although 
very little contact with the grandchild.  He further stated 
that he experienced extreme isolative behavior and 
immediately left the house when his grandchild visited.  

The veteran had little social contact outside of his family 
and reported that he became easily irritated and at times 
verbally aggressive, but denied any instances of physical 
aggression or threats.  The veteran maintained activities of 
daily living adequately, but did not run errands that 
required him to go to stores.  Since his accident, the 
veteran had not been able to participate in housekeeping, but 
did this on a minimal basis before.  

Prior to the examination, the veteran had been employed as a 
cable splicer, but due to his physical injuries, he was not 
working.  When the veteran was employed, he relied upon his 
coworkers for assistance in situations that he was unable to 
handle.  The veteran denied having problems with pacing or 
safety, but took another employee with him on certain jobs.  

Upon examination, the examiner reported that the veteran was 
alert, oriented and adequately dressed and groomed.  The 
veteran was able to recall the last several presidents, 
perform subtractions and interpret proverbs adequately.  The 
veteran spoke in short bursts with a tangential flow that 
frequently turned to the topic of Vietnam.  

There were no lost associations, hallucinations or delusions, 
and the veteran reported that he had good days and bad days.  
His affect was restricted, and he stated that he experienced 
crying spells, chronic lost of interest and enjoyed little 
activity, other than reloading shells and practicing at the 
shooting range.  

The veteran also had complaints of having a decreased libido 
and moderate preoccupation with self-critical ruminations, 
but denied delusional guilt.  The veteran also denied 
suicidal or homicidal ideation, but reported an increase in 
intrusive recollections to an almost constant basis.  

The veteran's symptoms were also exacerbated by the weather 
and the sound of helicopters, and he made tremendous efforts 
to avoid related feelings.  Finally, the veteran stated that 
he felt detachment from his family, increased arousal, sleep 
difficulty, irritability, hypervigilance and an exaggerated 
startle response.

The examiner diagnosed the veteran as having PTSD and 
problems with his primary support group, social environment, 
and occupation.  An estimated GAF score of 52 was assigned 
due to the PTSD as exacerbated by the veteran's recent 
injury.  The examiner concluded that the veteran's PTSD 
significantly impaired his ability to work and he only 
managed in the past by means of assistance from his 
coworkers.  

During the April 2001 VA medical examination, the veteran 
stated that he was unable to work at his previous job as a 
cable splitter, specifically reporting that his private 
doctor said he could not work, but the doctor at the cable 
company said that he could return to work.  Thus, the veteran 
stated that he retired after 31 years in order to maintain 
his benefits and pension.  

Due to physical limitations and pain, the veteran reported 
that he had to discontinue any activities that he used to be 
able to do, including running and playing with his 
grandchildren or going up and down stairs.  Likewise, he 
stated that he did not go out all winter due to a fear of 
falling down.  The veteran also discussed the psychological 
affects of his physical impairment.  

Furthermore, the veteran also underwent another VA 
examination in April 2001 for his service-connected PTSD.  
The veteran had complaints of having intrusive thoughts about 
Vietnam, nightmares, startle response, hypervigilance, family 
detachment, irritability, increased arousal and restricted 
affect that particularly became worse after his motorcycle 
accident.  

As to his previous employment at the phone company, the 
veteran stated that they wanted him to return to work in the 
customer service department, but reported that he was unable 
to perform this type of work due to the PTSD.  

The veteran also stated that he isolated himself in the 
basement and avoided his wife.  The veteran would spend hours 
unloading a couple hundred rounds of ammunition and several 
days a week at the shooting range.  The veteran also reported 
that he became easily irritated, even with his wife.  
Although the veteran was limited in a physical capacity, he 
enjoyed using the computer, going on the Internet, and was 
looking for an old car to give him "something to do."  

After examining the veteran, the examiner reported that his 
speech was relevant and productive, but he kept talking about 
Vietnam.  The veteran's affect and mood were anxious and 
depressed and he experienced feelings of worthlessness.  

The veteran also suffered from sleep difficulty, 
hypervigilance, intrusive memories, and poor concentration 
due to anxiety.  The veteran did not have suicidal or 
homicidal ideations and did not experience hallucinations or 
delusions.  

The examiner diagnosed the veteran as having chronic PTSD 
with psychological stressors of combat in Vietnam and 
problems with his primary support group.  The examiner 
further assigned a GAF score of 52, due solely to the PTSD.  

In a September 2001 note, the veteran's VA physician reported 
that, since the veteran's motorcycle accident, he had had 
more time to ruminate about his combat experiences and PTSD 
symptoms.  Thus, he stated that the veteran's PTSD limits his 
ability to work with others, such as customers, more so than 
his motor vehicle accident.  

In an August 2001 private evaluation, Dr. Frank Mrus reported 
that the veteran was casually dressed with reasonable hygiene 
and was considered in line with his age, circumstances and 
purpose of the meeting.  His cooperation was good throughout 
the interview, and the examiner believed the veteran's level 
of reliability to be at least average.  

As for his occupational adjustment, Dr. Mrus stated that the 
veteran appeared to have no significant problems with 
authority figures or coworkers.  The veteran also had 
complaints of having anxiety and tension, ranging from the 
moderate to severe in depth and intensity.  

The veteran's affective expression was considered to be 
within normal boundaries, and the veteran was able to connect 
his affective presentation with the subject being discussed 
in an appropriate manner.  There were no significant problems 
in the ability to initiate, sustain or terminate any 
particular emotional response.  There was no perceptual 
disturbances or descriptions suggestive of depersonalization 
or derealization.  

The veteran had no clear tendency to be overproductive in 
terms of thought expression and was more verbally spontaneous 
than most, but was able to be redirected and did not 
perseverate on any given topic.  Likewise, his expression of 
thought was accomplished at a slightly rapid rate of speed 
and his responses were relevant to the topic at hand.  The 
veteran's replies were goal-directed with no inclination to 
become tangential or distracted.  

Dr. Mrus also noted no language impairments or indication of 
preoccupations or verbalizations, suggesting the presence of 
suicidal or homicidal ideation.  Similarly, there was no 
expression of thought content suggestive of delusion 
ideation.  Dr. Mrus reported that the veteran's ability to 
concentrate might have been slightly impaired by the presence 
of tension and anxiety, however, he was able to accurately 
perform certain mathematical functions.  

The veteran's orientation with respect to awareness of 
person, place, and time was normal, and there was no evidence 
of confusion or tendencies to be significantly uncertain as 
to the time frames of the interview, appointment time, and 
current date.  His long and short-term memory was considered 
intact, but capacity for retention and recall of material 
just presented was regarded as slightly below average.  

Furthermore, the veteran did not behave in a manner clearly 
suggestive of impulse control deficits, and there was no 
indication from his historical account that he had problems 
with such.  He was able to exercise reasonable judgment and 
his general behavior was influenced by this understanding, in 
the sense of helping him to maintain it within reasonable 
social boundaries.  Likewise, the veteran's sense of insight 
was moderately good.  

Dr. Mrus diagnosed the veteran as having chronic PTSD and 
that his prognosis was noted to be guarded.  He concluded 
that given his history and level of insight, the duration of 
the stress disorder was expected to extend for a year or 
longer.  

Finally, the VA treatment records, dated from 1999 to 2001, 
collectively show treatment for PTSD.  

Specifically, in December 1999, the veteran reported having 
difficulty with his relationship with his daughter and 
grandchild, but wanted to improve the situation.  The veteran 
also had complaints of having mood swings, episodes of severe 
depression, irritability, sleep difficulty, loss of anger 
control and intrusive memories.  The veteran denied suicidal 
or homicidal ideations, as well as hallucinations and 
delusions.  The only activities the veteran was involved in 
revolved around the Vietnam Veteran Motorcycle Club.  The 
examiner diagnosed the veteran as having PTSD and assigned a 
GAF score of 50.  

Likewise, in March 2000, the veteran was assigned a GAF score 
of 60, but in June 2000, the veteran was taken off the Zoloft 
and Trazodone due to interactions with Coumadin and, as a 
result, experienced more flashbacks, intrusive recollections 
and nightmares.  The physician noted a GAF score of 40.  

Furthermore, in August 2000, the veteran was assigned a GAF 
score of 50 and, in September 2000, the veteran stated that 
he continued to practice shooting at the target range as a 
hobby because that helped calm him.  The physician assigned a 
GAF score of 55.  

Additionally, in November 2001, the veteran reported 
complaints of irritability when around crowds of people and 
was impatient.  

In March 2001, the veteran thought more about his PTSD 
symptoms since his accident, but distracted himself by doing 
woodworking and shooting at the target range.


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the January 2002 Statement of 
the Case, as well as the July 2001 letter, issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the law and regulations governing his 
claim, and have been given notice of the information, medical 
evidence, and/or lay evidence necessary to substantiate the 
claim.  

Furthermore, the Board completed development in December 2002 
in order to obtain the veteran's Social Security 
Administration records.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder and 
the veteran has undergone a VA examination in conjunction 
with his appeal.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  


PTSD

The veteran contends that the service-connected PTSD is more 
disabling than the currently assigned 50 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The Board has reviewed the veteran's claims for increased 
evaluations in light of the history of the disabilities; 
however, where, as in this case, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The veteran is currently rated 50 percent disabling under 
Diagnostic Code 9411.  

Pursuant to Diagnostic Code 9411, a 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).  

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  
Id  .  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

After carefully reviewing the evidence, the Board concludes 
that the veteran's overall disability picture more nearly 
approximates the criteria required for the assignment of a 70 
percent rating for the service-connected PTSD.  

In this regard, the evidence demonstrates that the veteran 
suffers from occupational and social impairment with 
deficiencies in work and family relations.  Although the 
veteran does not exhibit some of the criteria listed for a 70 
percent disability rating, the criteria set forth in the 
rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 
Vet.App. 436 (2002).  

Other symptoms, and the effect of those symptoms on the 
claimant's social and work situation, must also be 
considered.  Id.  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate, 
equivalent rating will be assigned.  Id.  

Thus, upon reviewing the evidence, the Board finds that the 
veteran does experience depression and anxiety, severe at 
times, that affects his ability to function independently, 
appropriately, and effectively, including the ability to 
adapt to stressful circumstances, as well as difficulty with 
family relations and impaired impulse control.  

Specifically, on several occasions the veteran reported that 
he feels socially isolated and detached from his family.  He 
reported difficulty with his marriage because of his 
irritability and that he has little contact with his 
grandchild.  

In fact, he stated that he had to leave the room when his 
grandchild came to visit and, at times, he isolated himself 
in the basement and avoided his wife.  Furthermore, the 
veteran stated that he has little social contact outside of 
the house and is unable to perform daily errands that require 
him to go into a store.  

As for activities, the evidence shows that the veteran does 
not participate in many social activities and spends most of 
his time loading his gun and practicing at the shooting 
range.  

Regarding the veteran's occupational impairment, he reported 
that even when he was working, he had difficulty completing 
some of his responsibilities and often had to rely upon his 
coworkers for assistance in such situations, to include 
taking another worker with him on some assignments.  

Likewise, the August 2000 VA examiner reported that the 
veteran's PTSD significantly impaired his ability to work and 
that he only managed in the past with assistance from 
coworkers.  

Furthermore, the veteran stated that when he was asked to 
return to work after his motorcycle accident, his employer 
told him that the only available job was in customer service.  
The veteran was unable to do this type of work because of his 
PTSD symptoms and was forced to retire.  

Moreover, Dr. Fisher reported in September 2001 that the 
veteran's PTSD limited his ability to work, much more than 
the physical limitations associated with his motorcycle 
accident.  

Additionally, throughout the course of the appeal, the 
veteran has suffered from anxiety, depression, sleep 
difficulty, difficulty with anger management, intrusive 
thoughts, decreased libido, and irritability, all of which 
have affected his ability to be productive in a social and 
occupational setting.  

Therefore, given the evidence for record including the range 
of the assigned GAF scores, the Board concludes that a 70 
percent rating is now for application in this case for the 
service-connected PTSD.  

Although the Board finds that a 70 percent rating is more 
appropriate, the evidence does not demonstrate that a 100 
percent schedular rating is warranted.  In this respect, the 
veteran does not suffer from total occupational and social 
impairment with symptoms of impairment of thought processes, 
delusions, hallucinations, grossly inappropriate behavior, 
inability to complete activities of daily living, 
disorientation to time place, or memory loss for names of 
close relatives, own occupation, and name.  


TDIU

The veteran also contends that due to his service-connected 
PTSD, he is unable to secure and follow a substantially 
gainful occupation.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2002).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2002).  

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  

Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2002).  

As held hereinabove, the veteran meets the criteria for a 70 
percent rating for the service-connected PTSD.  

Thus, he meets the percentage requirement pursuant to 
38 C.F.R. § 4.16(a), and a TDIU may be assigned even though 
the veteran's scheduler rating is less than 100 percent.  
Therefore, the Board must determine whether as a result of 
his service-connected PTSD, he is unable to secure or follow 
a substantially gainful occupation.  

As stated hereinabove, the evidence shows that the veteran's 
PTSD has had a significant impact on his ability to work.  
The August 2000 VA examiner reported that the veteran's PTSD 
significantly impaired his ability to work and that he only 
managed in the past with assistance from coworkers.  

Furthermore, the veteran stated that when he was asked to 
return to work after his motorcycle accident, his employer 
told him that the only available job was in customer service.  
The veteran was unable to do this type of work because of his 
PTSD symptoms and was forced to retire.  

Moreover, it was reported in September 2001 that the 
veteran's PTSD limited his ability to work, much more than 
the physical limitations associated with his motorcycle 
accident.  

Therefore, since the veteran's PTSD more nearly approximates 
the criteria for a 70 percent rating, the evidence of record 
when viewed in its entirety shows that, as a result of this 
service-connected disability, he is unable to secure and 
follow substantially gainful employment.  Accordingly, the 
assignment of a TDIU rating in this case is for application.  



ORDER

An increased rating of 70 percent, but not more, for the 
service-connected PTSD is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

A total rating based upon individual unemployability due to 
service-connected disability is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

